Citation Nr: 1711244	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an inguinal hernia.  

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder disability.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound (GSW) to the left leg.  

4.  Entitlement to an initial rating in excess of 10 percent for a left lower lip disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1998 and from November 2000 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the VA RO.

This appeal has previously been before the Board, most recently in October 2015.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran does not have residuals of an inguinal hernia.

2.  The Veteran's left shoulder disability does not result in an impairment or limitation of motion (even with consideration of functional loss), impairment of the humerus, or dislocation or nonunion of the clavicle or scapula.

3.  The Veteran's residuals of a GSW to the left leg affect Muscle Group XI, and they do not result in any functional impairment or other symptoms approximating a moderately severe or worse disability of Muscle Group XI.  

4.  The Veteran's left lower lip disability does not result in symptoms approximating severe incomplete paralysis or worse.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an inguinal hernia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  The criteria for a rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.56, 4.71a, Diagnostic Code 5203 (2016).  

3.  The criteria for a rating in excess of 10 percent for residuals of a GSW to the left leg have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 (2016).  

4.  The criteria for a rating in excess of 10 percent for a left lower lip disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8211 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In July 2007, the Veteran was provided with all appropriate notice.  Furthermore, the Veteran has not alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records and private treatment records, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with an examination addressing his claimed inguinal hernia in April 2016.  The Veteran was provided with examinations addressing his left shoulder disability and left lower lip disability in September 2007 and April 2016.  The Veteran was provided with examinations addressing residuals of his GSW to the left leg in September 2007, June 2013, and April 2016.  
The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Turning to the facts in this case, the Veteran filed his claim of entitlement to service connection for an inguinal hernia in July 2007.  The Veteran underwent a VA examination in September 2007, at which time the Veteran reported that he had been diagnosed with an inguinal hernia in 1991, and he indicated that he currently experienced pain in his lower abdomen, groin, and scrotum.  The Veteran complained of an inability to lift heavy objects and sensitivity to touch.  The examiner noted that the Veteran had experienced a varicocele in 1991 that had resolved without residual.  No inguinal hernia was noted on examination.  The examiner noted that the Veteran's left scrotal sac was hypersensitive to touch, and a soft tissue mass was noted within the left scrotum.  

In August 2008, the Veteran complained of testicular pain.  In April 2010, the Veteran complained of occasional pain in his left testicle.  The Veteran had deep tendon reflexes of 1+ at the left knee.  Motor function testing was normal.  

The Veteran underwent an additional VA examination in April 2016, at which time the examiner could not find the presence of an inguinal hernia, nor did the Veteran have any other pertinent physical findings relating to his claimed inguinal hernia.  

Thus, upon review of the record, the Board cannot find evidence that any clinician has actually diagnosed the Veteran with an inguinal hernia, nor has any clinician found that the Veteran suffered from residuals of an inguinal hernia, since filing his claim in July 2007.  Instead, clinicians have simply acknowledged the Veteran's subjective complaints of pain, which, considered with the totality of the evidence, is insufficient to demonstrate the presence of a current disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.

To the extent that the Veteran indeed believes that he experiences symptoms of an inguinal hernia, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of an inguinal hernia.  

In sum, the Board concludes that the criteria for service connection for an inguinal hernia have not been met, and the claim is denied.  

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  

Increased Rating for a Left Shoulder Disability

The Veteran's left shoulder disability is rated 10 percent disabling under Diagnostic Code 5203, applicable to impairment of the clavicle or scapula.  The Veteran claims that his left shoulder disability warrants a greater rating.  

Turning to the facts in this case, by way of history, the Veteran underwent an in-service surgery in 2002 to remove a lipoma, and the evidence indicates that the Veteran's right extremity is his major extremity.  

The Veteran filed his underlying claim in July 2007, and he underwent a VA examination in September 2007, at which time the examiner noted that the Veteran did not have weakness, stiffness, heat, giving way, lack of endurance, fatigability, or dislocation.  The Veteran complained of experiencing pain four times weekly, with each episode of pain lasting for one hour.  Upon physical examination, the examiner noted no edema, effusion, tenderness, redness, heat, subluxation, or guarding of movement.  The Veteran had flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  A left shoulder x-ray was within normal limits.  The examiner diagnosed the Veteran with status post-shoulder surgery with a scar.  

In June 2008, muscle testing of the Veteran's left shoulder flexion and abduction was normal.  In July 2009, the Veteran was noted to have normal strength in his left upper extremity.  The Veteran complained of tenderness in his left upper scapular area.  In September 2009, the Veteran complained of left arm pain that had persisted for two weeks after working out strenuously.  The clinician noted that the Veteran had a full range of motion in the shoulder without grinding or tenderness.  In November 2012, the Veteran denied experiencing localized joint pain or limb pain.  In June 2013, an examiner indicated that the Veteran did not have an injury to a muscle group of the shoulder girdle or arm.  The Veteran denied experiencing any symptoms other than his post-surgical scar.  

The Veteran underwent a VA examination in April 2016, at which time the examiner indicated that the Veteran had no problems with his left shoulder, including no left shoulder strain.  The Veteran denied experiencing flare-ups of symptoms or functional impairment.  The Veteran's range of motion in his left shoulder was normal without pain.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Muscle strength testing was normal, and there was no instability.  

Turning now to an evaluation of the most appropriate rating for the Veteran's left shoulder disability, Diagnostic Codes 5200 through 5203 address impairment of the shoulder and arm.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5200, applicable to ankylosis of the scapulohumeral articulation, does not apply because the Veteran has not demonstrated ankylosis of the left shoulder at any time.  

Under Diagnostic Code 5201, which is applicable to a limitation of motion of the arm, a 20 percent disability rating applies to arm motion limited to the shoulder level in the minor extremity.  A 20 percent disability rating also applies to motion limited midway between the side and shoulder level for the minor extremity.  A maximum 30 percent disability rating applies to limitation of motion of the arm to 25 percent from the side for the minor extremity.  38 C.F.R. § 4.71a (2016).  A Veteran is only entitled to a single disability rating under this diagnostic code for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  In this case, the Veteran's left shoulder, even taking pain into consideration, has not resulted in a limitation of motion.  In other words, the Veteran has not shown a limitation of motion to shoulder level (or 90 degrees) that is associated with a rating of 20 percent or greater.  A rating in excess of the Veteran's currently-assigned 10 percent rating is unavailable under Diagnostic Code 5201.  

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2016).  The Board accepts the Veteran's competent and credible assertions that his left shoulder disability causes him to experience pain, and the Veteran has been awarded with his current 10 percent rating based in part on those assertions.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5202, applicable to impairment of the humerus, does not apply because the Veteran has not shown symptoms such as malunion, recurrent dislocation, fibrous union, nonunion, or loss of head of the humerus.  

The Veteran's left shoulder disability is currently rated as 10 percent disabling under Diagnostic Code 5203, which is applicable to impairment of the clavicle or scapula.  A greater rating under this Diagnostic Code requires nonunion or dislocation of the clavicle or scapula.  Symptoms approaching nonunion or dislocation of clavicle or scapula have not been shown in this case, and a rating in excess of 10 percent under this Diagnostic Code is unavailable.  

In sum, the Board concludes that the overall manifestations of the Veteran's left shoulder disability demonstrate a degree of functional loss most nearly approximating the criteria for the currently-assigned 10 percent rating, and a greater rating is denied.

Increased Rating for Residuals of a GSW to the Left Leg

The Veteran's residuals of a GSW to the left leg is rated 10 percent disabling.  The Veteran claims that his disability warrants a greater rating.  As an initial matter, the Board notes that the Veteran is separately in receipt of a 10 percent rating for radiculopathy of the left lower extremity associated with his service-connected back disability.  The Veteran's radicular symptoms have not been associated with his GSW to the left leg, and the Board will therefore not discuss or consider such symptoms in the following analysis.  

Diagnostic Code 5311, applicable to Muscle Group XI, includes the gastrocnemius muscle.  Under this Diagnostic Code, a 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5311.

A moderate muscle disability results from a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  In the case of a moderate disability, the veteran manifests consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly a lowered fatigue threshold.  Some loss of deep fascia or muscle substance or impairment to muscle tonus and loss of power or lowered threshold of fatigue is expected.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability results from a through-and-through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Records should indicate hospitalization for a prolonged period for treatment of the wound and consistent complaints of cardinal signs and symptoms of muscle disability with evidence of an inability to keep up with work requirements.  A moderately severe disability also requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3). 

A severe muscle disability results from through-and-through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56 (d)(4).

The cardinal signs and symptoms of muscle disability are loss of power, leg weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56.  

Turning to the facts in this case, by way of history, on January 1, 2003, the Veteran received emergent treatment for a GSW to his left lower calf area, just above the ankle.  The Veteran's injury was noted to be through-and-through, symmetrical, with one-centimeter wounds to the medial and lateral lower leg.  The Veteran could move his toes and had pedal pulses.  Sensation and motor functioning was intact, and there was no vascular compromise.  The Veteran had an associated fibula fracture that was minimally comminuted.  On January 21, 2003, the Veteran was noted to have mild swelling without tenderness or warmth.  The Veteran's sensation and motor functioning was intact, and there was no vascular compromise.  

February 2003 physical therapy records indicate that the Veteran was status-post GSW to the left shin, with the entry wound through the medial calf, and the exit wound through the left lateral calf.  The Veteran had mild atrophy of the left calf and his gait was antalgic.  The Veteran's range of motion was normal.  The Veteran was noted to have mild swelling of the lateral leg at the exit wound site, and he had reduced tissue mobility in the lateral leg.  A different clinician from February 2003 noted that the Veteran had steady improvement over the past couple of weeks.  The Veteran's wounds were well-healed with no signs of infection, and the Veteran was neurovascularly intact.  

In March 2003, the Veteran was noted to be doing well, and his wound was well-healed.  The Veteran's physical therapy was ongoing, with the Veteran resuming jogging.  The Veteran was placed on a 30-day physical profile.  In a March 18, 2003, physical therapy record, the Veteran's soft tissue healing was progressing well, the Veteran had normal strength, and he had no mobility restrictions.  The Veteran had good potential for a full recovery.  The Veteran's pain levels did not limit his normal activities, and his symptoms caused him no problems.  

In May 2003, the Veteran reported good improvement, and he was able to jog two miles without pain.  The Veteran had no tenderness to palpation or swelling.  A physical therapist noted that the Veteran's goals had been achieved, and no further physical therapy was indicated.  In June 2003, it was noted that the Veteran had a healed low-velocity GSW of the left calf area and a left fibula fracture with minimal comminution.  The Veteran had well-healed wounds medially and laterally in the lower calf area.  The Veteran had mild tenderness to palpation.  

The Veteran filed his underlying claim in July 2007.  The Veteran underwent an examination in September 2007, at which time the examiner noted that the Veteran had suffered a through-and-through injury from a single bullet.  The Veteran complained of pain in his lower left leg three times weekly, with each episode lasting for up to an hour.  The Veteran indicated that he was unable to lift weights, felt temperature sensitivity, and experienced cramping when walking or standing.  The Veteran denied receiving any treatment for this condition.  The examiner found that the Veteran did not experience residual symptoms following his in-service treatment, with no impairment of the blood vessels, fascia, or nerves.  The examiner noted that the Veteran had no loss of strength, weakness, fatigue, pain, or impairment of coordination.  

Upon physical examination, the examiner found that the Veteran's posture and gait were within normal limits, and he did not require an assistive device for ambulation.  The examiner noted that Muscle Groups X, XI, and XIII were involved, and the examiner graded the Veteran's strength as "5".  The Veteran's muscle injury did not affect the Veteran's functioning, and there was no herniation.  The examiner noted that the injury involved bone damage to the fibula, which was fractured at the time of the injury, and nerve damage to the cutaneous sensory nerves of the left lower leg.  The muscle injury did not involve tendon or joint damage.  

The examiner noted that neither the Veteran's left ankle nor his left knee showed signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The left knee had no locking pain, genu recurvatum, or crepitus.  No deformity of the left ankle was noted.  The Veteran's ranges of motion in the left ankle and left knee were normal.  Joint function in the left ankle and knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Stability and meniscus testing of the left knee was within normal limits.  There was no indication of malunion or os calcis of the left ankle.  X-ray examination of the left tibia and fibula showed a GSW to the mid-left calf with a healed, mild mid-fibular fracture.  The examiner diagnosed the Veteran with status-post left lower leg GSW with fibular fracture, with two scars and secondary cutaneous nerve damage.  

In July 2009, the Veteran complained of left leg pain after standing for long periods of time.  The Veteran was noted to have normal strength in his left extremity.  In April 2010, the Veteran indicated that he experienced some numbness and infrequent cramping in his left calf.  In November 2012, the Veteran denied experiencing localized joint pain or limb pain.  No weakness of the left lower extremity was observed.  

In a June 2013 examination, muscle strength testing of the Veteran's lower left extremity was normal, with no muscle atrophy noted.  The examiner found that the Veteran did not have a knee or ankle disability as a result of the GSW.  The examiner found that the Veteran had an injury to Muscle Group XI, involving the muscles of the foot, ankle, and calf.  The Veteran did not have fascial defects associated with the muscle injury, and the Veteran's muscle substance and function was unaffected.  The Veteran did not suffer from any cardinal signs or symptoms of muscle disability.  Muscle strength testing of the left lower extremity was normal.   

The Veteran underwent a VA examination in April 2016, at which time the examiner noted that the Veteran had no residual symptoms of the GSW.  The Veteran had no pain, was ambulatory, took no medications, and had undergone no surgeries.  The Veteran had no flare-ups of symptoms in his left ankle, nor did he report having any functional impairment.  The Veteran's range of motion in his left ankle was normal without pain.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Muscle strength testing was normal, and there was no instability.  The examiner noted that the Veteran's fracture was completely healed with good small callous formation.  

In an April 2016 muscle examination, the examiner noted that the Veteran had suffered a GSW that had resulted in injury to his left gastrocnemius muscle, which is included in Muscle Group XI.  The Veteran had minimal scars associated with this condition.  There were no fascial defects, nor did the injury affect muscle substance or function.  There were no cardinal signs or symptoms of muscle disability, and muscle strength testing was normal.  X-ray testing showed evidence of multiple minute scattered foreign bodies indicating intermuscular trauma and the explosive effect of the missile on Muscle Group XI.  In an April 2016 peripheral nerve examination, the examiner noted that the Veteran had no nerve symptoms associated with his GSW.  

Turning to an analysis of these facts, the Board notes initially that the Veteran's symptoms are more accurately assessed under Diagnostic Code 5311, applicable to Muscle Group XI, rather than the currently-assigned Diagnostic Code 5310, applicable to Muscle Group X.  The medical record consistently indicates that the Veteran's GSW affected the muscles of the calf, which the April 2016 examiner more specifically identified as the left gastrocnemius muscle.  This muscle is included in Muscle Group XI.  The Board will thus evaluate whether a rating in excess of 10 percent is available under Diagnostic Code 5311.  

Since the Veteran filed his claim in July 2007, the Veteran's muscle injury has not been moderately severe or worse, as would be required for a rating in excess of 10 percent under Diagnostic Code 5311.  As noted above, a moderately severe-type injury of the muscles is associated with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  The Veteran's muscle injury required no debridement, and it did not result in infection or sloughing of the soft parts.  While the April 2016 examiner indicated that the injury resulted in multiple minute scattered foreign bodies, the examiner found that this did not result in scarring or impairment of the muscle substance.  The Board thus finds that the Veteran's injury is inconsistent with the type of injury contemplated by a moderately severe injury to the muscles.  

Similarly, the Veteran's injury history is inconsistent with the history associated with a moderately severe disability of the muscles.  The Veteran was not hospitalized for a prolonged period for treatment of his wound, nor did he show consistent complaints of cardinal signs and symptoms of muscle disability with evidence of an inability to keep up with work requirements.  While the Veteran indeed showed cardinal signs of loss of power and weakness from the time of his injury in January 2003 until March 2003, and an associated difficulty keeping up with work requirements, these symptoms resulted from treatment and immobilization of the Veteran's broken fibula, rather than from muscle injuries sustained as a result of the GSW.  The Board finds that the history of the Veteran's muscle injury is inconsistent with the history contemplated by a moderately severe injury to the muscles.  

The Veteran's muscle injury is also inconsistent with the objective findings associated with a moderately severe disability of the muscles.  Clinicians have consistently failed to find any loss of deep fascia, loss of muscle substance, or abnormal resistance of the muscles.  Muscle strength testing has been consistently normal without cardinal signs or symptoms of muscle disability.  

In sum, the Veteran's residual muscle injury has not resulted in symptoms associated with a moderately severe disability or worse, and a rating in excess of 10 percent is unavailable.  The Board has considered whether there is any other schedular basis for granting a higher rating, but it has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21.

Increased Rating for a Left Lower Lip Disability

The Veteran's left lower lip disability is rated 10 percent disabling under Diagnostic Code 8211, applicable to paralysis of the eleventh cranial nerve.  The Veteran claims that his disability warrants a greater rating.  

Under Diagnostic Code 8211, a 10 percent rating is warranted for moderate incomplete paralysis.  A 20 percent rating is warranted for severe incomplete paralysis.  A 30 percent rating is warranted for complete paralysis.  These ratings depend upon the loss of motor function of the sternomastoid and trapezius muscles.   38 C.F.R. § 4.124a, Diagnostic Code 8211 (2016).  

The Board notes that words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Turning to the facts in this case, the Veteran filed his underlying claim in July 2007.  The Veteran underwent a VA examination in September 2007, at which time the examiner noted that the Veteran complained of a partial speech impediment, numbness and tingling in the lower lip, and temperature sensitivity.  The examiner noted that a probing examination confirmed the presence of paresthesia in the left lower lip.  The examiner found that the Veteran had no discernible speech impairment.  In June 2013, an examiner noted that the Veteran did not have a history of injury to the facial muscles.  The Veteran complained of itching and pain in the lower left mouth when chewing certain foods.  

The Veteran underwent a VA examination in April 2016, at which time the examiner addressed the Veteran's dental impairment, rather than the Veteran's lower lip impairment.  In August 2016, an addendum opinion indicated that the Veteran's left lower lip disability did not affect the Veteran's muscle movement.  Instead, the Veteran was found to have function in all of the muscles of facial expression.  The Veteran described his disability as "feel[ing] fuller or different than the [right] side".  The examiner found that the Veteran had a proper response to sharp versus dull touch.  The Veteran had slightly diminished two-point discrimination on the skin of the left lower lip, and he had moderately decreased directional discrimination in the left lower lip and the adjacent region of the anterior left cheek.  The examiner found that the Veteran's disability did not interfere with his activities of daily living, including eating and speaking.  The Veteran did not have facial asymmetry.  

Turning to an analysis of these facts, a greater rating of the Veteran's left lower lip disability would require symptoms of severe incomplete paralysis or complete paralysis.  In this case, the medical evidence has never shown complete paralysis of the left lower lip, nor has the Veteran alleged that he suffered from complete paralysis.  

With regard to whether the evidence has shown severe incomplete paralysis of the left lower lip, the Board notes that the Veteran has complained of subjective symptoms such as diminished sensation, numbness, tingling, and temperature sensitivity.  Clinicians have otherwise found that the Veteran's lip disability does not affect muscle movement, nor does it interfere with his activities of daily living.  The Board notes that the Veteran has not otherwise sought treatment for his disability of the left lower lip.  The Board cannot find that these symptoms, which are largely subjective in nature without associated functional impairment, are consistent with a finding that the Veteran suffered from severe incomplete paralysis of the left lower lip.  

In sum, the Veteran's left lower lip disability, which is manifested by pain and numbness without associated impairment, has not resulted in symptoms approximating severe incomplete paralysis or worse, and a rating in excess of 10 percent is unavailable.  The Board has considered whether there is any other schedular basis for granting a higher rating, but it has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's left shoulder and left leg disabilities is fully addressed by the schedular rating criteria under which such disabilities are rated.  With respect to the Veteran's claim of entitlement to an increased rating for a disability of the left lower lip, because the rating schedule uses undefined terms such as "moderate" and "severe", the Board has evaluated all of the evidence and symptoms, to determine the equitable and just rating with respect to these claims within the context of the schedular ratings assigned.  Therefore, referral for consideration for an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due his disabilities.  The Veteran has remained employed throughout the period on appeal, and he has not argued that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

Service connection for residuals of an inguinal hernia is denied.  

An initial rating in excess of 10 percent for left shoulder disability is denied.  

An initial rating in excess of 10 percent for residuals of a GSW to the left leg is denied.  

An initial rating in excess of 10 percent for a left lower lip disability is denied.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


